Case 20-13356   Doc 1-1 Filed 07/01/20 Entered 07/01/20 13:15:07   Desc
                      Signature Pages Page 1 of 6
           Case 20-13356                           Doc 1-1 Filed 07/01/20 Entered 07/01/20 13:15:07                                             Desc
                                                         Signature Pages Page 2 of 6



    Frll rn this information to identify the case:

    Debtor name        enerGEEwhizz LLC
    United States Bankruptcy Court for the:             NORTHERN DISTRICT OF ILLINOIS

    Case number (if known)
                                                                                                                                   D   Check if this is an
                                                                                                                                       amen'bed filing



 Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



-                 Declaration and signature


        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
        individual serving as a representative of the debtor in this case.

        I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                   Schedule AIB: Assets-Rea/ and Personal Property (Official Form 206A/B)
                   Schedule D: Creditors l'l,fio Have Claims Secured by Property (Official Form 206D)
                   Schedule EIF: Creditors IN/Jo Have Unsecured Claims (Official Form 206E/F)
                   Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                   Schedule H: Codebtors (Official Form 206H)
                   Summary of Assets and Uabilities for Non-Individuals (Official Form 206Sum)
         D         Amended Schedule
                   Chapter 11 or Chapter 9 Cases: Ustof Creditors l'\,fio Have the 20 Largest Unsecured Claims and Are Not Insiders (Offici al Form 204 )
         D         Other document that requires a declaration

        I declare under penalty of perjury that the foregoing is true and correct.

         Executed on
                              (e ( l'i ( W                             x -=:il-~-~ ~+cll-c~~;-;c+,-- - -- -- - -

                                                                        Tiffanie Sperling
                                                                        Printed name

                                                                        ManagerNP Business Development and Operations
                                                                        Position or relationship to debtor




Official Form 202                                               Declaration Under Penalty of Perj ury for Non-Individual Debtors
Software Copyright (c) 1996-2020   Best Case, LLC - www.bestcase.com                                                                            Besl Casa Bankruptcy
                Case 20-13356                      Doc 1-1 Filed 07/01/20 Entered 07/01/20 13:15:07                                 Desc
                                                         Signature Pages Page 3 of 6



 Fill in this information to identify the case :

 Debtor name         enerGEEwhizz LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                               Check if this is an
                                                                                                                               amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                             04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number (If known).

•@HM Signature and Declaration
     WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
     connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
     18 U.S.C. §§ 152, 1341 , 1519, and 3571 .

     I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
     and correct

      I declare under penalty of_perjury that the foregoing is true and correct



                                                                        Tiffanie Sperling
                                                      he debtor         Printed name

Position or relationship to debtor          ManagerNP Business Development and
                                            Operations

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?




                                                    Statement of Flnanclal Affairs for Non-Individuals FIiing for Bankruptcy                         page 1
Official Form 207
Software Copyright (c) 1996-2020 Best Case, LLC - www.beslcase.com                                                                       Best Case Bankruptcy
              Case 20-13356                      Doc 1-1 Filed 07/01/20 Entered 07/01/20 13:15:07                         Desc
                                                       Signature Pages Page 4 of 6




                                                            United States Bankruptcy Court
                                                                     Northern District oflllinois
In re     enerGEEwhizz LLC                                                                              Case No.
                                                                                  Debtor(s)             Chapter    _7_ _ _ __ _ _ __




                                                   VERIFICATION OF CREDITOR MATRIX

                                                                                        Number of Creditors:                            131




          The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
          (our) knowledge.




Date:
                                                                       ~                 ~essDewlopmentand
                                                                        Operations
                                                                        Signer/Title




 Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com                                                          Best Case Bankruptcy
Case 20-13356   Doc 1-1 Filed 07/01/20 Entered 07/01/20 13:15:07   Desc
                      Signature Pages Page 5 of 6
Case 20-13356   Doc 1-1 Filed 07/01/20 Entered 07/01/20 13:15:07   Desc
                      Signature Pages Page 6 of 6
